Dickinson, J.
The statute provides that costs in the supreme court may be “allowed”- to the prevailing party, and specifies the amount of the same; also that, “in all cases, tne prevailing party shall be alloiued his disbursements,” etc. Gen. St. 1878, c. 67, §§ 16, 17. No provision is made for the recovery of such costs and disbursements. It was" intended that the court should provide means for enforcing the recovery of such allowances, as it has done by rule under which costs may be taxed and inserted in the judgment, which may be enforced by execution. Rule 30, however, is to the effect that, if the prevailing party shall neglect to avail himself of the *47■means thus provided for securing the insertion of his costs in the judgment within 20 days after notice of the determination of the •cause, the adverse party may cause judgment to be entered without inserting any allowance for costs or disbursements, except the clerk’s fees. By neglect to comply with the prescribed means of securing .an allowance of his costs, the party who is entitled to the same forfeits his right.
This separate action for the recovery of costs and disbursements ■cannot be maintained, and the order sustaining the demurrer is affirmed. ,